

116 HR 3264 IH: Ending One-Ring Scams Act of 2019
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3264IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Ms. Clarke of New York (for herself, Mr. Van Drew, Mr. Rouda, Mr. Bilirakis, Ms. Foxx of North Carolina, and Mr. Walberg) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to initiate a proceeding to protect called parties
			 from one-ring scams, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ending One-Ring Scams Act of 2019. 2.Protection from one-ring scams (a)Initiation of proceedingNot later than 120 days after the date of the enactment of this Act, the Commission shall initiate a proceeding to protect called parties from one-ring scams.
 (b)Matters To be consideredAs part of the proceeding required by subsection (a), the Commission shall consider how the Commission can—
 (1)work with Federal and State law enforcement agencies to address one-ring scams; (2)work with the governments of foreign countries to address one-ring scams;
 (3)in consultation with the Federal Trade Commission, better educate consumers about how to avoid one-ring scams;
 (4)incentivize voice service providers to stop calls made to perpetrate one-ring scams from being received by called parties, including consideration of adding identified one-ring scam type numbers to the Commission’s existing list of permissible categories for carrier-initiated blocking;
 (5)work with entities that provide call-blocking services to address one-ring scams; and (6)establish obligations on international gateway providers that are the first point of entry for these calls into the United States, including potential requirements that such providers verify with the foreign originator the nature or purpose of calls before initiating service.
 (c)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Commission shall publish on its website and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the status of the proceeding required by subsection (a).
 (d)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission.
 (2)One-ring scamThe term one-ring scam means a scam in which a caller makes a call and allows the call to ring the called party for a short duration, in order to prompt the called party to return the call, thereby subjecting the called party to charges.
 (3)StateThe term State has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). (4)Voice serviceThe term voice service has the meaning given such term in section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)). This paragraph shall apply before the effective date of the amendment made to such section by subparagraph (C) of section 503(a)(2) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) as if such amendment was already in effect.
				